J-S04023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :     IN THE SUPERIOR COURT OF
                                                  :          PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    JAMES WILLIAMS                                :
                                                  :
                       Appellant                  :     No. 1722 EDA 2021

               Appeal from the PCRA Order Entered June 25, 2021
              In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0007513-2010


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*
MEMORANDUM BY MURRAY, J.:                                  FILED FEBRUARY 7, 2022


        James Williams (Appellant) appeals pro se from the order dismissing his

serial petition filed pursuant to the Post Conviction Relief Act (PCRA). See 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        In November 2012, a jury found Appellant guilty of first-degree murder

and a firearms offense. The trial court subsequently sentenced Appellant to

life in prison. This Court affirmed the judgment of sentence and the Supreme

Court of Pennsylvania denied allowance of appeal. See Commonwealth v.

Williams,      116    A.3d    696    (Pa.      Super.    2014)   (Table)   (unpublished

memorandum), appeal denied, 119 A.3d 351 (Pa. 2015).




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04023-22


       Appellant filed two PCRA petitions between 2015 and 2018, both of

which were unsuccessful. On December 20, 2020, Appellant filed in the trial

court civil division, the underlying pro se “Petition for Writ of Habeas Corpus,”

which was eventually transferred to criminal division and docketed on January

14, 2021.     The criminal court properly treated the filing as a serial PCRA

petition.1 In sum, Appellant claimed his legal rights had been violated, the

trial court lacked jurisdiction to try or sentence him, and his sentence

exceeded the lawful maximum. See generally PCRA Petition, 1/14/21.2

       The PCRA court issued Pa.R.Crim.P. 907 notice of intent to dismiss the

petition without a hearing after concluding Appellant’s serial petition was

untimely. Appellant filed a pro se response. By order entered June 25, 2021,

the court dismissed Appellant’s petition.        Appellant filed a pro se notice of

appeal on August 17, 2021.3

____________________________________________


1 “[A]ny petition filed after the judgment of sentence becomes final will be
treated as a PCRA petition.” Commonwealth v. Jackson, 30 A.3d 516, 521
(Pa. Super. 2011) (citation and ellipses omitted); see also Commonwealth
v. Turner, 80 A.3d 754, 770 (Pa. 2013) (“The PCRA … subsumes the remed[y]
of habeas corpus” where the PCRA provides a remedy for the claim); 42
Pa.C.S.A. § 9542 (same).

2Appellant filed additional pro se pleadings with the PCRA court. See PCRA
Court Memorandum Opinion, 6/25/21, at unnumbered 3, n.5 (describing the
pro se filings).

3Appellant’s notice of appeal is facially untimely. See Pa.R.A.P. 903(a) (30-
day appeal period). However, this defect does not deprive us of jurisdiction
because there is no indication in the PCRA court docket that it notified
Appellant of the dismissal order. See Pa.R.A.P. 108(a)(1) (appeal period
(Footnote Continued Next Page)


                                           -2-
J-S04023-22


       At the outset, we find waiver. Appellant has failed to include in his brief

a statement of questions involved as required by Pa.R.A.P. 2116(a) (“No

question will be considered unless it is stated in the statement of questions

involved or is fairly suggested thereby.”); see also Krebs v. United Ref.

Co., 893 A.2d 776, 797 (Pa. Super. 2006) (finding waiver).

       In addition, Appellant’s brief in no way conforms to the Pennsylvania

Rules of Appellate Procedure. Our Supreme Court has stated:

       The briefing requirements, scrupulously delineated in our
       appellate rules, are not mere trifling matters of stylistic
       preference; rather, they represent a studied determination by our
       Court and its rules committee of the most efficacious manner by
       which appellate review may be conducted so that a litigant’s right
       to judicial review ... may be properly exercised. Thus, we reiterate
       that compliance with these rules by appellate advocates ...
       is mandatory.

Commonwealth v. Perez, 93 A.3d 829, 837-38 (Pa. 2014) (citation omitted;

emphasis added).

       We recognize that Appellant is pro se. However,

       [u]nder Pennsylvania law, pro se defendants are subject to the
       same rules of procedure as are represented defendants. See
       Commonwealth v. Williams, … 896 A.2d 523, 534 (Pa. 2006)
       (pro se defendants are held to same standards as licensed
       attorneys). Although the courts may liberally construe materials
       filed by a pro se litigant, pro se status confers no special benefit
____________________________________________


begins to run on the date the clerk of courts “mails or delivers copies of the
order to the parties”); see also Pa.R.Crim.P. 114(C)(2)(c); Pa.R.Crim.P.
907(4); Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super.
2000) (finding breakdown in PCRA court and deeming petitioner’s appeal
timely where clerk of courts failed to notify petitioner of order denying
collateral relief); Commonwealth v. Barreto, 258 A.3d 540, n.4 (Pa. Super.
2021) (unpublished memorandum) (Table) (same).

                                           -3-
J-S04023-22


      upon a litigant, and a court cannot be expected to become a
      litigant’s counsel or find more in a written pro se submission than
      is fairly conveyed in the pleading.

Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014); see also

Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (“any

person choosing to represent himself in a legal proceeding must, to a

reasonable extent, assume that his lack of expertise and legal training will be

his undoing.”).

      Waiver notwithstanding, we reiterate that a PCRA petition must be filed

within one year of the petitioner’s judgment of sentence becoming final. See

42 Pa.C.S.A. § 9545(b)(1); Commonwealth v. Derrickson, 923 A.2d 466,

468 (Pa. Super. 2007).      A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). “If a

PCRA petition is untimely, neither this Court nor the [PCRA] court has

jurisdiction over the petition.”   Commonwealth v. Reid, 235 A.3d 1124,

1140 (Pa. 2020) (citation omitted).

      Appellant’s sentence became final in October 2015. Appellant did not

file the instant PCRA petition until December 2020, over five years after his

judgment of sentence became final.       Accordingly, the petition is facially

untimely.




                                      -4-
J-S04023-22


       Pennsylvania courts may consider an untimely PCRA petition if the

petitioner pleads and proves an exception in 42 Pa.C.S.A. § 9545(b)(1)(i)-

(iii). Here, Appellant does not allege that his late filing was due to interference

by government officials (§ 9545(b)(1)(i)), the facts underlying his petition

were unknown to him and could not have been ascertained by due diligence

(§ 9545(b)(1)(ii)), or that he is asserting a retroactive constitutional right (§

9545(b)(1)(iii)). “[I]t is the petitioner’s burden to plead in the petition

and prove that one of the exceptions applies.” Commonwealth v. Crews,

863 A.2d 498, 501 (Pa. 2004) (citation omitted; emphasis in original);

Commonwealth v. Wharton, 886 A.2d 1120, 1126 (Pa. 2005) (same).

Thus, Appellant’s petition is time-barred, and neither this Court nor the PCRA

court has jurisdiction. See Reid, supra.4

       Finally, while Appellant challenges the legality of his sentence, see PCRA

Petition, 1/14/21, at 2-4, and “challenges to the legality of a sentence cannot

be waived,” a court must first have jurisdiction to address legality.

Commonwealth v. Holmes, 933 A.2d 57, 60 (Pa. 2007) (citation omitted);

Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999) (“Although legality

of sentence is always subject to review within the PCRA, claims must still first



____________________________________________


4 There is no merit to Appellant’s claim that the “time bar restrictions are of
no force or effect in this instant matter.” Appellant’s Reply Brief at 2
(unnumbered). As explained above, the PCRA subsumes the remedy of
habeas corpus where, as here, the PCRA provides a remedy for the claim.
See Turner, supra.

                                           -5-
J-S04023-22


satisfy the PCRA’s time limits or one of the exceptions thereto.”). Because we

lack jurisdiction due to Appellant’s failure to plead or prove an exception to

the PCRA time-bar, we may not address his legality of sentence claim. See

Fahy, supra; Commonwealth v. Seskey, 86 A.3d 237, 241 (Pa. Super.

2014) (“a legality of sentence claim may [] be lost should it be raised ... in an

untimely PCRA petition for which no time-bar exception applies, thus depriving

the court of jurisdiction over the claim.” (citation omitted)).

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2022




                                      -6-